Citation Nr: 0909693	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  00-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error in error 
(CUE) in a July 1970 rating decision which granted service 
connection and assigned a 40 percent evaluation for residuals 
of a gunshot wound (GSW) to the left hand with amputation of 
the index and middle fingers and arthrodesis of ring finger, 
minor.

2.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for residuals of a gunshot wound (GSW) to 
the left hand with amputation of the index and middle 
fingers, ankylosis of the ring finger and degenerative 
changes.  

3.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for residuals of a GSW of the left leg 
with shortening of the leg, neuropathy, adherent scars, nerve 
involvement, hammertoes, and hallux rigidus.  

4.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of a GSW of the right 
shoulder, involving Muscle Group III.  

5.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for lumbosacral strain.  

6.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of a GSW of the right foot, 
involving Muscle Group X.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from December 1967 to March 
1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 decision by the RO 
which denied the benefits sought on appeal.  The Board 
remanded the appeal for additional development in May 2003.  

By rating action in January 2007, the RO, in part, assigned 
an increased rating to 20 percent for lumbosacral strain; 
effective from March 2000, the date of receipt of the claim 
for increase.  38 C.F.R. § 3.400(o)(2).  

By rating action in May 2004, service connection was 
established for post-traumatic stress disorder (PTSD), and a 
50 percent evaluation was assigned; effective from January 
30, 2003.  By rating action in August 2005, service 
connection was established for degenerative disc disease of 
the cervical spine, and a 10 percent evaluation was assigned; 
effective from September 4, 2003.  The Veteran and his 
representative were notified of these decisions and did not 
express dissatisfaction with the ratings assigned.  

In the Informal Hearing Presentation, dated in September 
2008, the representative raised the additional issue of 
service connection for arthritis of the left knee secondary 
to the residuals of a GSW of the left leg.  This issue has 
not been developed for appellate review and is not 
inextricably intertwined with the claim for an increased 
rating for the left leg disability.  Therefore, the matter is 
referred to the RO for appropriate action.  

The issues of whether there was CUE in a July 1970 rating 
decision; increased ratings for residuals of GSWs to the left 
hand and right shoulder; and residuals of GSW to the right 
foot are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  The Veteran is currently in receipt of the maximum 
schedular rating of 40 percent for his GSW residuals of the 
left leg under Diagnostic Code 5165.  

3.  The left leg disability is manifested by pain, limitation 
of motion of the ankle, shortening of the left leg, a 7-inch 
adherent scar, and atrophy of the calf muscle; the disability 
does not preclude ambulating on the left foot and the Veteran 
does not wear a brace or other assistive device other than a 
shoe lift on the left.  

4.  The Veteran's low back disability is manifested by pain 
and limitation of motion, but no spasm, arthritis or other 
objective findings; additional functional limitation due to 
pain or during flare-ups commensurate with the criteria for 
the next higher evaluation was not demonstrated.  




CONCLUSIONS OF LAW

1.  An evaluation in excess of 40 percent for residuals of a 
GSW of the left leg is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.73, Part 4, 
Diagnostic Codes 5199-5165 (2008).  

2.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, Diagnostic Code 5295 (prior to 9/26/03) and 5237 
(from 9/26/03).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In addition, for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In this case, letters dated in September 2003 and March 2006, 
were sent by VA to the Veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  With respect to notice under the holding in Vazquez-
Flores, the letters notified him that he must submit medical 
evidence that showed that his disabilities had increased in 
severity.  There was no reference, however, to the effect of 
the condition's worsening on his employment and daily life, 
or to the diagnostic criteria for establishing a higher 
rating for his service-connected disabilities.  

The failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  Therefore, the Secretary has the burden to show that 
this error was not prejudicial to the veteran.  Id. at 889.  
Lack of prejudicial harm may be shown in three ways: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication of the 
Veteran's claims for increased ratings for his low back and 
left leg disabilities.  The Veteran was notified of the 
evidence that was needed to substantiate his claims, what 
information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was ultimately his responsibility to provide VA 
with any evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Veteran was notified of his responsibility to submit 
evidence which showed that his disabilities had worsened, of 
what evidence was necessary for higher evaluations, and why 
the current evidence was insufficient to award the benefits 
sought.  

The Veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The Veteran was examined by 
VA multiple times during the pendency of the appeal and was 
scheduled for a hearing at the RO before a member of the 
Board in September 2002, but cancelled the appointment.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

With regard to the effect of the condition's worsening on 
employment, the Veteran described the affect that his low 
back disability had on his employment and daily activities on 
the VA examinations conducted during the pendency of the 
appeal.  Therefore, the Board finds the Veteran had actual 
knowledge of this requirement, and any failure to provide him 
with adequate notice of this element is not prejudicial.  See 
Sanders, 487 F.3d 881.  

As to the diagnostic criteria for establishing a higher 
rating for his low back and left leg disabilities, the Board 
also finds that this error was not prejudicial.  The Veteran 
was examined by VA several times during the pendency of the 
appeal, and was provided with the appropriate rating criteria 
in the statement of the case (SOC) in August 2005 and in a 
supplemental statement of the case (SSOC) in January 2005.  

Although the letters were not sent prior to initial 
adjudication of the Veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claims were readjudicated, and an SSOC 
was promulgated in January 2007.  The Federal Circuit 
recently held that an SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Given the nature of the Veteran's claims, the fact that he 
was examined by VA at least three times during the appeal, 
and was provided the criteria required for a higher 
evaluation, the Board finds that a reasonable person would 
have generally known about the requirements necessary to 
establish a higher rating for his low back and left leg 
disabilities.  Therefore, the Board finds that any error in 
failure to provide notice of this element is not prejudicial.  
See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the Veteran demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
criteria were discussed in the heretofore mentioned SOC and 
SSOC, and the reasons as to why higher ratings were not 
warranted under the appropriate criteria were identified.  
Based on the foregoing, the Board finds that the notice 
letters informed the Veteran of the information and evidence 
necessary to substantiate his claims for increased 
evaluations and satisfied the additional notice requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Based on his contentions as well as the communications 
provided to him by VA, it is reasonable to expect that the 
Veteran understands what is needed to prevail.  See Simmons 
v. Nicholson, 487 F. 3d 892 (2007); see also Sanders v. 
Nicholson, 487 F. 3d 881 (2007).  Accordingly, the Board 
finds that the Veteran is not prejudiced by moving forward 
with a decision on the merits at this time, and that VA has 
complied with the procedural requirements of 38 U.S.C.A. 
§§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the 
holdings in Dingess/Hartman, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Thus, the Board concludes that any deficiency in the notice 
to the Veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, supra (finding that even though the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the evidence established that 
the Veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim, and the error 
was harmless).  Additionally, there has been no prejudice to 
the Veteran in the essential fairness of the adjudication.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Factual Background

The service medical records showed, in pertinent part, that 
the Veteran sustained multiple GSWs to the left hand, the 
left leg, right shoulder, and right foot with traumatic 
amputation of the index and middle finger and a severely 
comminuted fracture of the left tibia and fibula with virtual 
devascularization of the lower leg and foot.  The wounds were 
debrided and a saphenous vein graft was used to bridge a 
defect from the posterior tibial artery proximally to the 
anterior tibial artery of the left leg.  The vein graft was 
re-explored the following day with passage of a Fogarty 
catheter.  The wounds were DPC'd (delayed primary closure) 
and the left lateral leg wound required split thickness skin 
grafting several days later.  There was bleeding from the 
graft area and circulation to the left foot was poor, 
requiring another Fogarty catheter procedure and repair of 
the suture line, with the wound left open, superficially.  
Partial closure of the left leg wound was accomplished on 
about the third week, and cleaned up nicely with no 
postoperative problems.  X-ray studies of the left leg in 
September 1968 showed wires through both the proximal and 
distal tibia and comminuted mid-femoral and tibia shaft 
fractures with some medial and posterior angulation.  The 
Veteran was transferred Stateside for additional treatment 
and convalescence in October 1968.  

The Veteran was started on physical therapy for his left leg 
in January 1969.  X-ray studies in March 1969 showed osseous 
union through the fracture sites of the left fibula and tibia 
with good position and alignment with osteoporosis of the 
left lower extremity.  A scanogram showed shortening of the 
left leg of approximately 5-cms with osteoporosis.  

The medical records did not reflect any specific treatment 
for a right foot injury, though a December 1969 Summary 
report noted a scar on the medial volar surface of the right 
first metatarsal.  A February 1970 addendum report indicated 
that the right foot scar was healed and nontender, and that 
the Veteran reported that he had no difficulty at all with 
his right foot.  The final diagnoses included GSW to the left 
leg with comminuted fracture of the tibia and fibula with 
tibia nerve and artery damage, and GSW to the right foot with 
no nerve, artery or bone damage.  

On VA examination in June 1970, there was a 14-inch indented 
scar on the medial aspect of the left leg from knee to ankle 
with several dried furnicular areas on the anterior mid-leg 
area.  There was 1-inch atrophy of the left calf compared to 
the right.  There were two scars on the lateral left leg 
measuring 3-by-1-inch at the mid-leg; 11/2-by-1/2 in the upper 
portion of the leg; a 1-inch scar on the left ankle; a 2-inch 
scar on the dorsum of the left foot; a 6-inch femoral 
triangle scar on the right leg from saphenous vein donor 
site, and a 21/2-inch, well healed scar on the medial aspect of 
the right first metatarsal.  There was tilting of the spine 
due to shortening of the left leg.  Range of motion was 
normal and there was 1-inch atrophy of the left calf.  X-ray 
studies showed the fracture sites of the tibia and fibula 
were healed and the lumbar spine was unremarkable.  

On VA neurological examination in June 1970, the Veteran 
reported difficulty moving his left foot "sideways and round 
and round" with numbness down the inside of the left leg and 
into the foot.  He also complained of left leg and low back 
pain on prolonged standing.  There was hypalgesia and 
hypesthesia on the medial aspect of the left leg, ankle, 
arch, and sole and bottom of the toes of the left foot, 
though position sense was retained.  Dorsiflexion, eversion, 
inversion, and plantar flexion in the left leg were weakened, 
and a claw aspect of the toes.  There was shortening and 
considerable deformity of the left leg with atrophy , but no 
fasciculation or change in tone.  Alternating and 
coordinating movements were performed well.  The Veteran 
walked with a limp and wore a 1/2-inch lift due to shortening 
of the left leg; standing on the left foot was somewhat 
unsteady.  Deep tendon reflexes were 2+ and active, but the 
left Achilles was reduced; superficial sensation was intact 
and there was no pathologicals or clonus.  The examiner 
commented that there were firm neurologic deficits in 
conjunction with his orthopedic deformities and that the 
prognosis was considered poor.  The diagnosis was neuropathy, 
post traumatic, left saphenous and distal left tibial nerves.  

By rating action in July 1970, service connection was 
established for, in part, GSW to the left leg with fractures 
of the mid tibia and fibula with shortening and neuropathy of 
tibial nerves; rated 40 percent disabling, and GSW to the 
right foot, involving MG XX; rated 10 percent disabling.  
Except for a period of convalescence subsequent to surgery 
for claw foot deformity of the left foot in February 1977, 
the evaluations continued in effect when his claim for 
increased ratings was received in March 2000.  Service 
connection for lumbosacral strain secondary to the service-
connected GSW to the left leg was established by the RO in 
July 1978, and a 10 percent evaluation was assigned; 
effective from December 30, 1977, the date of receipt of 
claim.  That rating also remained in effect up to the time of 
his current claim, received in March 2000.  

When examined by VA in June 2000, the Veteran complained of 
near constant pain in his left knee, ankle, hip, and mid- and 
lower back with shooting pains in his thighs and legs, 
particularly on walking and turning.  He also reported 
fatigue and weakness with restricted motion of the lumbar 
spine.  The Veteran denied any functional impairment during 
flare-ups and reported that he did not miss any days at work 
at the U.S. Postal Service due to flare-ups.  X-ray studies 
showed moderate compression deformity of the L1 vertebral 
body, superior end-plate and minimal disc space narrowing 
between L2-3.  Physical examination of the right foot was 
normal.  

In May 2003, the Board concluded that the June 2000 VA 
examination report contained incomplete, inconsistent or 
contradictory findings with respect to all of the 
disabilities, and remanded the appeal for additional 
development.  

On VA spine examination in December 2004, the Veteran 
reported low back pain that is never "quite gone," but was 
under control with medication.  He reported flare-ups of pain 
with physical activities, and said that he did not have many 
recreational activities.  On examination, he did not appear 
to be in any pain and curvature of the spine was normal.  
There was very minimal tenderness over the lumbar spine and 
no muscle spasm.  Forward flexion was to 70 degrees (the same 
as on examination in June 2000), with the onset of pain at 50 
degrees.  On repetition, forward flexion was to 90 degrees.  
Extension was to 25 degrees without pain.  Lateral bending 
and rotations was to 30 degrees, bilaterally, with a pulling 
sensation at the ends of motion on lateral bending only.  
Sensation of the sacroiliac elements was intact, deep tendon 
reflexes were normal in the lower extremities, except for the 
left ankle, and muscle strength was normal relative to the 
lower back disability.  Straight leg raising was positive at 
70 degrees.  The Veteran denied any incapacitating episodes 
in the past year.  The diagnosis was lumbosacral strain.  The 
examiner commented that the Veteran estimated that forward 
flexion limited to 40 degrees during flare-ups.  

On VA Joint examination, the examiner noted that he had 
examined the Veteran in September 2004, and that his findings 
on that examination were confirmed on the current 
examination.  At this point, the Board notes that the 
September 2004 examination report is not in the claims file.  
However, as the examiner indicated, in essence, that there 
was no change in the left leg disability in the three months 
since the last examination, and the Veteran is currently 
assigned the maximum rating for this disability, the Board 
finds that no useful purpose would be served by delaying 
adjudication of this issue to remand the appeal to obtain the 
September 2004 VA examination report.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 38 C.F.R. 
§ 3.326(b).  Furthermore, the Board notes that the findings 
from a subsequent VA examination in September 2006, were 
essentially the same and showed no significant worsening of 
the left leg disability.  Thus, the Board finds that clinical 
picture of the Veteran's left leg disability has been 
adequately described and that there has been no prejudice to 
the Veteran in the essential fairness of the adjudication of 
his claim.  

On examination, the Veteran reported that he was on his feet 
most of the time working as a mechanic for the U.S. Postal 
Service, and said that he rested frequently.  The Veteran 
could not achieve neutral position of the left ankle, but 
could dorsiflex from 10 degrees to -10 degrees and plantar 
flex to 45 degrees with pain.  There was increased pain on 
repetitive motion, but no change in the range of motion of 
the left ankle.  There was no abnormal angulation of the os 
calcis.  There was marked atrophy of the calf muscle on the 
medial aspect, and marked scar formation.  Sensation to 
pinprick was intact throughout the left lower extremity, 
except along the medial line of the left calf and medial 
aspect of the foot.  Nerve involvement appeared to be 
moderate.  

When examined by VA in September 2006, the examiner indicated 
that the claims file was reviewed and included a description 
of the Veteran's medical history and clinical findings.  The 
examiner noted that the Veteran was employed full-time for 
the U.S. Postal Service.  The Veteran reported a chronic, 
dull pain in his lower back, which he estimated was a two or 
three on a scale of zero to ten.  He reported difficulty 
bending or lifting heavy objects and indicated that his daily 
activities were not affected but that he was affected at 
work.  He did not use a back or ankle brace or a cane for 
ambulation.  The Veteran also complained of pain and 
limitation of motion in the left ankle and estimated the 
intensity of pain as a 1/10.  

On examination, there was normal lumbar lordosis, muscle tone 
was good, and there was no deformity, scoliosis, or spasm.  
Forward flexion was to 60 degrees with extension to 20 
degrees with pain at the end ranges of motion.  Right and 
left lateral motion and rotation was from 0 to 20 degrees 
with pain.  There was no evidence of incoordination, 
weakness, or fatigability or additional functional loss due 
to pain.  The left lower extremity was 13/4-inches shorter than 
the right.  There were no abnormal neurological findings.  
Straight leg raising was positive at 60 degrees with 
complaints of back pain, but Laseque test was negative.  
There was atrophy of the left calf muscle and a 7-inch 
adherent scar running vertically near the distal part of the 
left leg which produced a tingling sensation on palpation.  
There was no tenderness of the bones or abnormal motion in 
the left lower extremity.  Alignment of the left ankle was 
normal, but the ankle joint was stiff without pain.  Passive 
and active range of motion in the ankle was from 10 degrees 
(extension) to 20 degrees (flexion), with inversion to 10 
degrees and eversion to 5 degrees.  There was no pain on 
motion of the ankle and strength was 3+/5.  X-ray studies of 
the left leg showed a fairly well-healed fracture of the 
tibia and fibula near midshaft with good alignment.  The left 
ankle was normal and there was no evidence of post-traumatic 
arthritis.  There was a compression deformity of L1 vertebra 
with mild degenerative changes involving L1-2 and L2-3.  The 
diagnoses included healed fracture of the left tibia and 
fibula with shortening of the leg and stiffness of the ankle 
with gross muscle atrophy of the calf, and compression 
deformity of the L1 vertebra with limited motion of the spine 
and degenerative changes.  

The examiner commented that the Veteran's back pain was 
increased with repetitive motion but that there was no 
additional range of motion loss or functional impairment and 
no neurological deficiencies.  There was no history of 
incapacitating episodes in the previous 12 months and no 
radiation of pain.  Regarding the left lower extremity, the 
examiner indicated that there was no additional limitation of 
motion due to pain, weakness, fatigue, incoordination or on 
repetitive motion and no evidence of nerve involvement.  
There was no instability in the left lower extremity, no 
history of flare-ups, and the Veteran's activities of daily 
living and employment were not affected.  

Increased Ratings-In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

GSW Left Leg

Initially, it should be noted that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.  The regulations provide that 
the combined evaluations for disabilities below the knee 
shall not exceed the 40 percent evaluation provided for 
amputation at that level under DC 5165.  

In this case, the Veteran was assigned a 40 percent 
evaluation for the residuals of a GSW to the left leg, 
manifested by marked limitation of motion in the left ankle, 
fractures of the tibia and fibular with resulting shortening 
of the left leg, and neuropathy of the tibial nerves, by the 
RO in July 1970.  The RO found that the Veteran did not have 
loss of use of the left leg.  Additional disabilities, 
manifested by hammertoes and hallux rigidus were associated 
with the left leg disability by the RO in July 1978, but did 
not result in a rating higher than 40 percent under the 
amputation rule.  Id.  

The medical evidence shows that the Veteran continues to have 
marked limitation of motion in the left ankle, atrophy of the 
calf muscle, a 7-inch long, adherent scar, and shortening of 
the left leg by 13/4-inches.  X-ray studies showed that the 
tibia and fibula fracture sites were healed and in good 
alignment, and there was no evidence of arthritis in the left 
ankle.  Although the Veteran wears a shoe lift on the left, 
he is able to ambulate without use of a brace or other 
assistive devices.  While he does report increased pain in 
the left ankle on prolonged standing, there was no objective 
evidence of any additional limitation of motion in the left 
ankle on repetitive movement, and no limitation of motion or 
instability in the left knee at anytime during the pendency 
of the appeal.  The evidence shows that he works full-time at 
the Postal Service and has not reported any time lost at work 
because of his left leg disability.  The objective evidence 
of record showed that while the Veteran clearly has marked 
impairment in the left ankle, he does not have actual or 
function loss of use, or a severity of symptomatology 
consistent with an amputation above the knee so as to warrant 
the assignment of a rating in excess of 40 percent.  

The Board has considered other potentially applicable rating 
codes for the GSW residuals of the left leg.  However, the 
highest schedular evaluation for a severe muscle injury under 
DC 5311 is 30 percent disabling.  DCs 5310 and 5312 (muscle 
groups of the foot and leg) also allow for no more than a 30 
percent rating.  In other words, a higher evaluation cannot 
be awarded under the rating codes for muscle injuries.  The 
orthopedic criteria for DCs 5270 through 5274, similarly do 
not allow for a schedular evaluation in excess of 40 percent.  
Indeed, even considering any complaints of weakness, 
fatigability, or loss of function due to pain, a higher 
disability may not be assigned under either of these Codes.  
See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable).  

Consideration has also been given as to whether a higher 
rating could be established for shortening of the lower 
extremity.  DC 5275 provides for a 50 percent rating when 
there is shortening of three-and-a-half to four inches (8.9 
cms to 0.2 cms).  Here, however, the Veteran has a shortening 
of the left leg of 13/4-inches.  Thus, the assignment of a 
higher and/or separate rating under DC 5275 would be 
inappropriate.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) (1).  However, in this case, there is no 
indication in the record that the schedular evaluation is 
inadequate to evaluate the impairment of the Veteran's 
earning capacity due to the disability at issue.  The Veteran 
has not required frequent hospitalization for his left leg 
disability and the manifestations of the disability are not 
in excess of those contemplated by the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown¸ 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. App. 337 (1996).  

Inasmuch as an amputation of the Veteran's leg below the knee 
would warrant no more than a 40 percent evaluation under the 
pertinent regulatory criteria, his current schedular 
evaluation may not be increased.  38 C.F.R. § 4.71a, and Part 
4, Codes 5165 (2008).  Accordingly, the claim must be denied.  

Lumbosacral Strain

Initially, it should be noted that the Board has reviewed all 
the evidence of record, including but not limited to the 
Veteran's contentions, the VA outpatient notes and private 
treatment records from 1999 to the present, and the findings 
from the multiple VA examinations conducted during the 
pendency of this appeal.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the Veteran will be summarized where 
appropriate.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not the most probative evidence.  Only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the Veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

At the time of receipt of his claim for increase in March 
2000, the Veteran's service-connected low back disability was 
assigned a 10 percent evaluation under the old rating code 
for lumbosacral strain, Diagnostic Code (DC) 5295.  In 
January 2007, the RO assigned an increased rating to 20 
percent under DC 5295; effective from March 31, 2000, the 
date of receipt of his claim for increase.  

In this regard, it should be noted that the regulations 
pertaining to rating disabilities of the spine were amended 
on two occasions during the Veteran's appeal.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation for the Veteran's spine disability is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  However, the Veteran does get 
the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one more favorable to the Veteran.  
VAOPGCPREC 7-2003.  

In this case, the RO considered both the old and the revised 
criteria.  The Veteran and his representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the Veteran will not be prejudiced by 
the Board's review of the issue as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 7-2003.  

Prior to September 26, 2003, under DC 5295 for lumbosacral 
strain, a 40 percent rating was assigned for severe symptoms 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was assigned with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating was 
assigned with characteristic pain on motion, and a 
noncompensable evaluation was assigned with slight subjective 
symptoms only.  38 C.F.R. § 4.71a, DC 5295 (effective prior 
to September 26, 2003).  

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, DC 5292 (effective prior to September 26, 
2003).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  However, in this case, the Veteran is not shown to 
have intervertebral disc syndrome.  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2008).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under DC 5243.  Under 
the revised criteria, lumbosacral strain will be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2008).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the cervical spine to 15 degrees or less; or with 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months will be rated 10 percent.  A 20 
percent evaluation will be assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months.  A 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Note (1) provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  (38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003).  

In the instant case, the Veteran was examined by VA at least 
three times during the pendency of this appeal, and was seen 
by VA and private doctors on an outpatient basis on numerous 
occasions.  Although the claims file was not made available 
to the VA examiner in June 2000, the VA examiners in December 
2004 and September 2006, indicated that the claims file was 
reviewed and included a detailed description of the Veteran's 
complaints, medical history, and current findings.  

After review of all the evidence of record, including but not 
limited to the Veteran's contentions and the VA and private 
outpatient notes and VA examination reports, the Board finds 
that the medical evidence does not demonstrate symptomatology 
or manifestations sufficient to warrant an evaluation in 
excess of 20 percent for the Veteran's lumbosacral strain 
under the old or the revised regulations at anytime during 
the pendency of this appeal.  

Applying the rating criteria under DC 5292 to the clinical 
findings from the three examinations during the appeal, the 
medical evidence did not reflect more than moderate, actual 
limitation of motion of the lumbar spine.  Specifically, 
forward flexion was to 70 degrees on examinations in June 
2000 and December 2004, and to 60 degrees in September 2006.  
Thus, a rating in excess of 20 percent under DC 5292 is not 
warranted.  In addition, there was no evidence of muscle 
spasm, loss of lateral motion, or other clinical finding 
commensurate with the criteria for a rating of 20 percent or 
higher under DC 5295.  

As to rating the Veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  The Veteran 
retains significant motion of the spine.  Therefore, a rating 
under Diagnostic Codes 5289 for ankylosis is not warranted.  

The Veteran is not service-connected for, nor is there any 
objective evidence of intervertebral disc (IVD) syndrome.  
There was no evidence of any neurological abnormalities or 
impairments related to the service-connected low back 
disability on any of the three VA examinations.  Therefore, 
consideration of the Veteran's low back disability under DC 
5293 is not for application.  

The Board must also consider whether the Veteran is entitled 
to an evaluation in excess of 20 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

In this regard, the evidence does not show that the Veteran 
has experienced incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  In fact, the current clinical and 
diagnostic findings do not satisfy the criteria for a rating 
of 10 percent under the revised criteria of DC 5237/5243.  
The Veteran does not claimed nor does the evidence show any 
incapacitating episodes over the past year or any required 
bed rest due to the low back disability.  Thus, the Board 
finds that the evidence does not meet the criteria for an 
evaluation in excess of 20 percent under either the old or 
the revised regulations.  

The Board must also consider whether the Veteran would be 
entitled to a higher evaluation from September 26, 2003 under 
the newly added General Rating Formula for Diseases and 
Injuries of the Spine.  However, the clinical findings of 
record subsequent to the date of the revised regulations in 
September 2003, would equate to no more than a 10 percent 
evaluation under the new rating formula based on total 
limitation of motion and tenderness not resulting in abnormal 
gait or spinal contour of the lumbar spine.  

As indicated above, the Veteran is not service-connected for 
IVD.  However, for the sake of argument, if IVD were present 
and found to be related to the service-connected lumbosacral 
strain, a higher evaluation would not be warranted when 
separately evaluating and combining the orthopedic and 
neurologic manifestations of the Veteran's low back 
disability.  Other than complaints of pain, the objective 
medical evidence of record does not show any neurological 
abnormalities or impairment.  Thus, the competent evidence 
does not show any significant neurologic manifestations 
involving the sciatic nerve or any other peripheral nerve so 
as to warrant consideration of a separate compensable 
evaluation for additional neurological manifestations.  

Finally, consideration must also be given to any functional 
impairment of the Veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008).  

The evidence shows that the Veteran has good strength and 
range of motion in his back, no neurological impairment 
referable to the lumbar spine, and no incapacitating flare-
ups of low back pain.  While the Veteran reported increased 
pain with repetitive motion, he did not demonstrate more than 
moderate actual limitation of motion on any of the three VA 
examinations during the pendency of the appeal.  There was no 
evidence of weakness, muscle atrophy, deformity, or postural 
abnormalities (see the general rating criteria for spine 
disabilities effective September 26, 2003).  Furthermore, the 
VA examiner in September 2006 opined that there was no 
additional functional impairment due to pain, incoordination, 
weakness, fatigability or on repetitive motion.  
Additionally, it must be noted that under the revised rating 
schedule, the general rating formula notes that the rating 
criteria are to be applied with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, other 
than the Veteran's reports of pain, there was no evidence of 
visible behavior or adequate pathology to suggest that any 
additional functional impairment was commensurate with the 
criteria necessary for an evaluation higher than the 20 
percent rating currently assigned.  Therefore, the Board 
finds that an increased evaluation based on additional 
functional loss due to the factors set forth above are not 
demonstrated.  

The percentage ratings in VA's Schedule for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  As 
there is no objective evidence of any additional functional 
loss of use due to pain or on flare-ups, the Board finds that 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for 
a higher rating.  

Applying all of the appropriate diagnostic codes to the facts 
of this case, the objective assessment of the Veteran's 
present impairment of the low back and left leg disabilities 
does not suggest that he had sufficient symptoms so as to 
warrant an evaluation in excess of the 40- and 20 percent 
evaluations assigned for the pertinent disabilities at any 
time during the pendency of this appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  


ORDER

An evaluation in excess of 40 percent for residuals of a GSW 
of the left leg with shortening of the leg, neuropathy, 
adherent scars, nerve involvement, hammertoes, and hallux 
rigidus is denied.  

An evaluation in excess of 20 percent for lumbosacral strain 
is denied.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished with respect to 
the remaining issues on appeal prior to further consideration 
of the Veteran's claims.  

Concerning the claims for increased ratings for the left hand 
and right shoulder disabilities, the Board notes that these 
issues were remanded previously in May 2003, for adjudication 
of the additional, inextricably intertwined claims of whether 
there was CUE in a July 1970 rating decision which granted 
service connection and assigned the evaluations currently in 
effect.  

Although the RO adjudicated the issue of CUE regarding the 
left hand disability in a January 2007 and included a 
discussion of that decision in the January 2007 Supplemental 
Statement of the Case (SSOC), VA regulations provide that in 
no case will an SSOC be used to announce decisions on issues 
not previously addressed in the SOC.  38 C.F.R. § 19.31 
(2008).  Furthermore, the Board notes that the RO did not 
adjudicate the claim of CUE in the July 1970 rating decision 
with respect to the right shoulder disability.  

Additionally, the Board finds that the representative's 
assertions in March 2007 Statement of Accredited 
Representation in Appealed Case, sufficiently expressed the 
Veteran's dissatisfaction with the denial of his claim of CUE 
concerning the left hand, and is accepted as a notice of 
disagreement.  38 C.F.R. § 20.201 (2008).  Accordingly, the 
Veteran must be furnished an SOC and informed that he must 
file a substantive appeal if he wishes to pursue an appeal on 
this issue.  38 C.F.R. § 20.302(b) (2008).  Further, the RO 
must formally adjudicate the issue of whether there was CUE 
in the July 1970 rating decision as to the Veteran's service-
connected right shoulder disability.

As the claims of CUE in the July 1970 rating decision which 
granted service connection for residuals of GSWs to the left 
hand and right shoulder are inextricably intertwined with the 
claims for increased ratings, the appeal must be remanded for 
further development prior to appellate consideration of the 
pending increased rating claims.  See Parker v. Brown, 7 Vet. 
App. 116 (1994) (a claim is inextricably intertwined if the 
RO would have to reexamine the merits of a denied claim which 
is pending on appeal); see also Harris v. Derwinski, 1 Vet. 
App. 180 (1991) (A claim which is inextricably intertwined 
with a pending claim must be adjudicated prior to a final 
order with respect to the pending claim.)  

Concerning the right foot disability, the Board notes that 
although the Veteran was examined by VA on at least three 
occasions during the pendency of the appeal, the reports 
included few, if any, findings pertaining to the right foot.  
However, since the Board's last remand, additional evidence 
was added to the record that requires further medical 
clarification.  Notably, examined by VA in June 2004, the 
examiner indicated that the right foot was completely normal 
although the Board does note that the Veteran's gait was 
described as abnormal and favoring the right foot.  However, 
when more recently examined by VA in September 2006, the 
examiner reported stiffness and deformity in the great toe; 
he did not however, indicate whether such caused any actual 
or functional limitation of motion, nor did he describe the 
Veteran's scar.  The diagnostic code under which the right 
foot disability is rated (DC 5310 - MG X) affects movement of 
the forefoot and toes on walking.  Therefore, any examination 
must include findings which accurately reflect the extent of 
any actual and functional use of the foot, including any 
nerve damage, especially where it is necessary to determine 
the current level of a disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code(s).  
It is not permitted to discuss factors outside the scope of 
the rating criteria, nor is it permitted to speculate on the 
presence or absence of the criteria on the basis of 
incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2008).  Given the absence of 
relevant clinical information and the presence of unresolved 
inextricably intertwined claims, the Board is compelled to 
remand the appeal for additional development.  See Murinscsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992); Stegall v. West, 
11 Vet. App. 268 (1998).  

Finally, as the appeal must be remanded on other grounds, the 
Veteran should be provided with information regarding VA's 
duty to assist under the holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should send the Veteran and 
his representative a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation concerning the effect that 
his left hand, right shoulder and right 
foot disabilities have on his employment 
and daily life per Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

2.  The RO should formally adjudicate the 
claim of CUE in the July 1970 rating 
decision in the assignment of a 20 
percent evaluation for the right shoulder 
disability.  The Veteran and his 
representative should be notified of the 
decision and of his appellate rights.  If 
a notice of disagreement is received, 
they should then be provided with an SOC.  

In any event, the Veteran and his 
representative must be provided with an 
SOC on the issue of CUE in the July 1970 
rating decision pertaining to the left 
hand disability.  Discussion of this 
issue should include the appropriate laws 
and regulations.  

The Veteran should also be informed that 
he must file a substantive appeal with 
regard to these issues if he wishes to 
continue an appeal on these matters.  The 
parties should then be given the 
opportunity to respond thereto.  

3.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the residuals of the 
GSW to the right foot (MG X).  The claims 
folder should be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should review the service 
medical records so that the extent of any 
nerve and muscle damage caused by the GSW 
may be identified.  All indicated tests 
should be performed and the findings 
reported in detail.  The examiner should 
provide a response to the following:  

I.  Is it is at least as likely as 
not that any identified neurological 
problem in the right lower 
extremities are proximately due to, 
the result of, or aggravated by the 
GSW to the right foot.  If so, the 
nerve(s) affected, all 
manifestations, and the severity 
thereof should be discussed.  If 
there is peripheral nerve damage 
related to the GSW, the examiner 
should indicate whether the nerve 
injuries affect entirely different 
functions from the functions 
affected by the Muscle Group injury.  
If there is no affected nerve 
related to the GSW, the examiner 
should disassociate any complaints 
or findings from the gunshot 
residuals.  

II.  The examiner should identify 
the manifestations and degree of 
severity of the injury to Muscle 
Group X.  

In doing so, the examiner should 
discuss all symptoms of muscle 
injury (loss of power, weakness, 
lowered threshold of fatigue, 
fatigue-pain, impairment of 
coordination and uncertainty of 
movement) and the severity of same 
in the right foot and;  

Indicate whether there is evidence 
of loss of deep fascia or of muscle 
substance or impairment of muscle 
tonus and loss of power or lowered 
threshold of fatigue when compared 
to the sound side.  

III.  The examiner should note any 
limitation of motion in the right 
foot.  

IV.  Indicate whether the right foot 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

V.  Lastly, the examiner should 
express an opinion on whether pain 
in the right foot could 
significantly limit functional 
ability during flare-ups or when the 
foot is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The examiner is advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
Veteran's right foot disability in 
accordance with the specified criteria.  
The physician should provide a complete 
rationale and basis for all opinions 
offered.  If the physician is unable to 
make any determination, he should so 
state and indicate the reasons.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should, if possible, be 
associated with the claims folder.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the Veteran's 
right foot disability have been provided 
and whether the examiner has responded to 
all questions posed.  If not, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2008).  

6.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


